          Case 1:18-cr-00016-RJS Document 101 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 AKAYED ULLAH,                                                      18-cr-16 (RJS)
                                Defendant.                             ORDER


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Defendant's sentencing is adjourned to December 14,

2020 at 10:00 a.m. in Courtroom 11B of the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York 10007. In light of the flexibility required to accommodate

the logistics and planning of in-person proceedings during the pandemic, the Court will reserve

(and the parties shall calendar) December 15, 2020 at 10:00 a.m. as an alternate date for sentencing.

IT IS FURTHER ORDERED THAT Defendant's sentencing submission shall be filed no later

than November 30, 2020, and the government's sentencing submission shall be filed no later than

December 7, 2020.

SO ORDERED.

Dated:          August 10, 2020
                New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
